NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IVAN L. MENDEZ,
Plaintiff-AppelIant,
V.
THE NATIONAL RAILROADS OF MEXICO`
Defen,dant-Appellee. ‘
2010-1448
Appeal from the United States District Court for the
District of NeW Mexico in 09-CV-1222, Judge R0bert C.
Brack.
Bef0re PROST, MAYER, and MOORE, Circuit Judges.
PER CUR1AM
ORDER
Ivan L. Mendez responds to the courts order directing
him to show cause why his appeal should not be dis-
missed
Mendez filed a complaint against The National Rail-
roads of Mexico, appearing to allege civil rights violations.
The United States District Court for the District of NeW

MENDEZ V. NATIONAL RAlLROADS 2
Mexico dismissed the complaint for failure to state a
claim upon which relief may be granted. Mendez ap-
pealed, seeking review by this court.
This court’s jurisdiction over appeals of district court
decisions is limited primarily to cases involving patents
and suits against the United States not exceeding
$10,000. See 28 U.S.C. § 1295 (a)(1), (2). Mendez’s appeal
is not within this court’s jurisdiction We also note that
the district court entered judgment on January 6, 2010.
Mendez's notice of appeal was filed on July 20§ 2010. Any
appeal of the district court‘s judgment was due no later
than February 5, 2010. Thus, because the appeal was not
timely filed and is not within this court's jurisdiction, we
dismiss the appeal.* - '
Accordingly,
IT ls ORDERED THAT:
(1) The appeal is dismissed. Any pending motions
are denied as moot.
(2) Each side shall bear its own costs
FoR THE COURT
HAB  zim /s/ Jan I-Iorbaly nga
jj H b U.S COURT 0F APPEALS F6R
ace Ja“ or a1Y mr rent-:nAL swann
cc: Ivan L. Mendez l“'AR 04 Z[]11
Clerk
s20
* Mendez also previously sought review by the
United States Court of Appeals for the Tenth Circuit. On
July 28, 2010, the Tenth Circuit dismissed that appeal for
failure to prosecute.
.lANH9RBA|.Y